SPENCE, J.
This is an appeal from an order setting aside an order approving a compromise of a claim of the minor.
It is stated by appellant that the issue on this appeal involves a single question of statutory construction. The statute is section 1431 of the Probate Code and the question is whether under the provisions of said section, a father, who has not deserted or abandoned his minor child, has the right to compromise a disputed claim of such child even though the mother has been awarded the custody of such child in a divorce action. The trial court determined that the father had such right under the circumstances and in our opinion, the order of the trial court must be affirmed.
Said code section reads: “When a minor has a disputed claim for money against a third person, his father, or if his father is dead or has deserted or abandoned him then his mother, shall have the right to compromise such claim ...” The right of either the father or mother to compromise such a claim is purely statutory and the legislature saw fit to confer it upon the mpther only in cases where the father is dead or has deserted or abandoned the child. Such is not the case here. The code section is clear and unambiguous and leaves no room for the courts to construe the word *130“father” to mean “head of household” as contended by appellant.
The order is affirmed.
Nourse, P. J., and Sturtevant, J., concurred.
A petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on February 17, 1938.